Citation Nr: 1528481	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-33 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a hearing loss.  

2.  Entitlement to service connection for a left forefinger disability.  

3.  Entitlement to service connection for a salivary gland disorder.  

4.  Entitlement to a compensable evaluation for residual scars from an excision of a buttock teratoma cyst with rectal area injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to March 1946, from August 1946 to February 1947, and from March 1947 to August 1949.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In January 2013, the appellant has raised claims of entitlement to service connection for incontinence and sexual dysfunction secondary to residual scars from an excision of a buttock teratoma cyst with rectal area injury.  These issues are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2014, the Veteran requested a videoconference hearing in conjunction with this appeal.  Although a hearing was scheduled in May 2015 and the Veteran failed to appear, the April 2015 letter notifying him of the date and time of his hearing was returned as undeliverable.  Significantly, the September 30, 2014 VA Form 9 submitted on the Veteran's behalf lists a different address than was used in the April 2015 letter.  Hence, an additional attempt should be made to schedule the requested hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing at the earliest opportunity in accordance with applicable procedures.  The RO must notify the Veteran and his representative of the date and time thereof using the address provided in the appellant's September 30, 2014 substantive appeal.  If the notice is returned as undeliverable, the RO should make appropriate attempts to obtain the appellant's current address.  If the Veteran wishes to withdraw his request for a hearing, he should do so by written document submitted to the RO.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




